NO. 12-09-00450-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS
DARWIN CHARMAINE BOYD,
APPELLANT                                        '    APPEAL FROM THE 241ST

V.                                               '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                              '    SMITH COUNTY, TEXAS
APPELLEE
                              MEMORANDUM OPINION
       Appellant pleaded guilty to aggravated kidnapping. We have received the trial
court's certification showing that this is a plea bargain case and Appellant has no right to
appeal. See TEX. R. APP. P. 25.2(d). The certification further shows that Appellant has
waived the right to appeal. The certification is signed by Appellant and his counsel and
is supported by the record. Accordingly, the appeal is dismissed for want of jurisdiction.
                                                                BRIAN HOYLE__
                                                                    Justice


Opinion delivered February 26, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                   (DO NOT PUBLISH)